Exhibit 10.48

CONFIDENTIAL

January 31, 2012

Mr. Bill Yancey

2701 Highgrove Court

Colleyville, TX 76034

Via Personal Delivery

Dear Bill:

This letter proposes a separation agreement and general release (“Agreement”)
between you and Penson Financial Services, Inc. (“Company”) relating to your
employment with the Company. Your employment with the Company is terminated
effective as of February 10, 2012 (“Termination Date”).

You and the Company agree as follows:

 

  1.   Regardless of whether you sign this Agreement, you will receive payment
for all base salary and accrued but unused vacation earned by you in the normal
course of business through the Termination Date, less all required deductions
for Federal and State withholdings, other applicable taxes, and any lawfully
authorized or required payroll deductions. We will also promptly reimburse you
for all reasonable expenses incurred in connection with your recent ordinary
course employment in accordance with the Company’s (or the Company’s ultimate
parent company’s) existing policies with all such properly documented expenses
to be reimbursed promptly. Regardless of signing this Agreement, you may elect
to continue receiving group medical insurance under the Company’s plan, should
you currently have it, pursuant to the Federal “COBRA” law. All premium costs
shall be paid by you on a monthly basis for as long as, and to the extent that,
you remain eligible for COBRA continuation coverage; provided, however, that if
you timely elect such continued coverage under COBRA, the Company will reimburse
you for the employer portion (at the rate in effect immediately prior to the
Termination Date) of the monthly premium costs incurred for continuation of such
medial coverage under the Company’s plan (the “Coverage Costs”) for a period of
twelve months following the Termination Date or, if earlier, until the first
date on which you are covered under another employer’s medical insurance plan .
You will notify us immediately should you become covered under another
employer’s medical insurance plan. You should consult the COBRA materials to be
provided by the Company for details regarding COBRA continuation benefits. All
other benefits will end on the Termination Date.



--------------------------------------------------------------------------------

Provided you sign this Agreement and return it to me within 45 days from the
date of this letter and do not thereafter revoke it within the applicable seven
day revocation period measured from the date you return this signed Agreement,
the Company is willing to provide you with certain benefits. If you do not
accept this Agreement within that time or you revoke it within the applicable
revocation period, you will not be entitled to receive the benefits described
below.

By signing and returning this Agreement and not revoking it within the
applicable revocation period, you will be entering into a binding agreement with
the Company and will be agreeing to the terms and conditions set forth herein
including in the paragraphs below.

Accordingly, if you execute and return this Agreement within 45 days following
the date of your receipt of this letter, subject to the other provisions of this
Agreement, and your general release under this Agreement becomes irrevocable and
enforceable after the applicable seven-day revocation period, you will receive
the following severance benefits:

In consideration of your waiver of claims against the Company as specified in
Section 2(a) hereof and subject to continued compliance with the restrictions in
Section 7, the Company will pay to you severance (“Severance”) in the sum of
$360,000 payable on the first scheduled payroll date coincident with or
following the date that the general release under this Agreement becomes
effective and $230,000 on May 15, 2012. In additional consideration, the Company
agrees to the terms contained on Attachment A.

The Severance payments and benefits under this Agreement are in lieu of the
payments and benefits you may be entitled to under the 2012 Penson Severance Pay
Plan (the “Severance Plan”). Accordingly, you agree that you are not entitled to
receive any payments or benefits under the Severance Plan.

This Agreement is intended to be written, administered, interpreted and
construed in a manner such that no payment or benefits provided under the
Agreement become subject to (a) the gross income inclusion set forth within
Section 409A(a)(1)(A) of the Code or (b) the interest and additional tax set
forth within Section 409A(a)(1)(B) of the Code, including, where appropriate,
the construction of defined terms to have meanings that would not cause the
imposition of Section 409A penalties. For purposes of Section 409A of the Code
(including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), each payment that you may be eligible to receive
under this Agreement shall be treated as a separate and distinct payment and
shall not collectively be treated as a single payment.

In order to obtain reimbursement for the Coverage Costs, you must submit
appropriate evidence to the Company of each periodic payment within sixty
(60) days after the payment date, and the Company shall within thirty (30) days
after such submission reimburse you for that payment. During the period that you
are being reimbursed for the Coverage Costs hereunder, the following provisions



--------------------------------------------------------------------------------

shall govern the arrangement: (a) the amount of Coverage Costs eligible for
reimbursement in any one calendar year of such coverage shall not affect the
amount of Coverage Costs eligible for reimbursement in any other calendar year
for which such reimbursement is to be provided hereunder; (ii) no Coverage Costs
shall be reimbursed after the close of the calendar year following the calendar
year in which those Coverage Costs were incurred; and (iii) your right to the
reimbursement of such Coverage Costs cannot be liquidated or exchanged for any
other benefit. To the extent the reimbursed Coverage Costs constitute taxable
income to you, the Company shall report the reimbursement as taxable W-2 wages
and collect the applicable withholding taxes, and any remaining tax liability
shall be your sole responsibility.

 

2.   In consideration of the promises contained in this Agreement you agree as
follows:

(a) On behalf of yourself and anyone claiming through you, irrevocably and
unconditionally to release, acquit and forever discharge the Company and its
affiliates (including, without limitation, Penson Worldwide, Inc. and its
subsidiaries), their successors and assigns, as well as their officers,
directors, shareholders, agents and employees (collectively, “Releasees”), in
the individual and/or corporate capacities of each, from any and all claims,
liabilities, promises, actions, damages and the like, known and unknown, which
you may ever have had against any of the Releasees arising out of or relating to
your employment with the Company and/or the termination of your employment with
the Company. Said claims include, but are not limited to, Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1966; the Age
Discrimination in Employment Act (ADEA); the Older Workers’ Benefit Protection
Act; the Americans with Disabilities Act; the Family and Medical Leave Act of
1993; the Equal Pay Act; the Employee Retirement Income Security Act of 1974;
the Civil Rights Act of 1991; 42 U.S.C. § 1981; any State law equivalents of the
forgoing statutes and laws, defamation; intentional infliction of emotional
distress; injury to reputation; pain and suffering; or any other Federal, State,
or local law or regulation; or any right under any Company (or the Company’s
ultimate parent company) pension, welfare, or stock plans, with the exception of
any breach of the terms of this Agreement. In case of any doubt, the terms of
your release shall be broadly construed in favor of Releasees and any references
to statutes and laws shall refer to such as they may be amended from time to
time.

The only exceptions to this release are any claim(s) you may have for:

(i) unemployment benefits pursuant to the terms of applicable law (to the extent
available to you under applicable law);

(ii) workers’ compensation insurance benefits pursuant to applicable State law
under the terms of any workers’ compensation insurance policy or fund of the
Company (or the Company’s ultimate parent company);



--------------------------------------------------------------------------------

(iii) continued participation in certain of the Company’s (or the Company’s
ultimate parent company’s) group health benefit plans pursuant to the terms and
conditions of COBRA, if applicable, and/or any applicable State law counterpart
to COBRA;

(iv) any benefit entitlements vested as of the Termination Date pursuant to
written terms of any applicable employee benefit plan sponsored by the Company
(or the Company’s ultimate parent company); and

(v) any claims that, as a matter of applicable law, are not waivable and any
claims you may have for breach of this Agreement by the Company.

(b) That you shall not bring any legal action against any of the Releasees for
any claim waived and released under this Agreement and that you represent and
warrant that no such claim has been filed to date. You further agree that should
you bring any type of administrative or legal action arising out of claims
waived under this Agreement, you will bear all legal fees and costs, on an as
incurred basis (i.e., you must immediately pay all invoices for same that we
submit to you), including those of Releasees.

(c) As a condition to you entering into this Agreement, you and Penson
Worldwide, Inc. shall contemporaneously execute the Indemnification Agreement
attached hereto as Attachment B.

 

  3.   You agree to refer any reference checks to Dawn Gardner, the Company’s
Vice President – Human Resources, or a designee indicated by her in writing and
you know that any such references may be limited to confirmation of your dates
of employment and last position held; except that as a condition of your
acceptance of the terms of this Agreement, the Company agrees that Phil
Pendergraft shall provide you with a favorable letter of recommendation for use
at your discretion, the substance of which shall be mutually agreed upon between
you and the Company.

 

  4.   This Agreement shall be binding upon the parties and upon their heirs,
administrators, representatives, executors, successors and assigns.

 

  5.   You represent and warrant that you have not taken and/or have returned
(or destroyed in the case of electronic files) all property of the Company
(including, without limitation, all confidential information). You agree that
you will not make any comments relating to the Company and/or its employees that
are derogatory or which may injure the business reputation of the Company.



--------------------------------------------------------------------------------

  6.   You represent and warrant that you are not aware of any previously
unreported violation of any state or federal laws, rules, or regulations,
including but not limited to securities laws, rules, or regulations, by the
Company or any of its employees. You further represent and warrant that you have
no knowledge of any conduct by the Company or any of its employees that might
give rise to such a violation.

 

  7.   For the purposes of this Section 7, the following definitions shall
apply: (i) “Business” means the development, marketing and sales of
technology-based processing solutions for the execution, clearing, custody and
settlement of securities, commodities, and/or foreign exchange transactions;
(ii) “Territory” means and includes each of the fifty (50) states of the United
States of America and its protectorates, Canada, the United Kingdom, Japan,
Australia, and Hong Kong.

During the twelve months following your Termination Date, you shall not,
anywhere in the Territory, whether as an employee, agent, consultant, advisor,
independent contractor, proprietor, partner, officer, director, joint venturer,
trustee, stockholder, investor, lender, or guarantor of any corporation,
partnership, or other entity, or in any other capacity, either directly or
indirectly (on your own behalf or on behalf of any other person or entity)
solicit or induce any current Company customer to curtail, cease or otherwise
interfere with such customer doing Business with the Company. You acknowledge
and agree that each of the restrictions of this Section 7 is reasonable with
respect to subject matter, length of time, and geographic area, and will not
prevent you from pursuing an occupation or living during the twelve months
following your Termination Date. Your non-solicitation and/or inducement
obligations under this Section 7 in favor of the Company shall be terminated
from and after the date the Company permanently terminates engaging in all of
the Business (but this does not permit or excuse any such activity prior to such
time).

 

  8.  

The provisions of this Agreement are severable. If any provision is held to be
unenforceable, it shall not affect the validity of any other provision. This
Agreement sets forth the entire agreement between you and the Company relating
to your separation of employment from the Company; provided that,
notwithstanding the forgoing, you shall continue to be bound by any prior
obligations you may have under any prior agreements you entered into in favor of
the Company with respect to confidentiality, intellectual property, equity and
health related plans, employment matters (in the case of employment matters to
the extent agreements related thereto remain applicable after implementing this
Agreement), and other matters set forth in such agreements in accordance with
the terms and conditions of those agreements (you may request a copy of such
agreements from Dawn Gardner if you no longer have a copy of same). This
Agreement may not be amended or waived without a written document executed by
all of the parties hereto. You represent and warrant that you fully understand
that you have a right to consult with an attorney of your choice prior to
executing this Agreement and that you have carefully read the provisions of this
Agreement and are executing it freely and knowingly. This Agreement will be
governed by



--------------------------------------------------------------------------------

  the laws of the State of Texas. VENUE FOR ANY DISPUTE RELATING TO THE
PROVISIONS OF THIS AGREEMENT SHALL BE EXCLUSIVELY IN A COURT LOCATED IN DALLAS
COUNTY, TEXAS EXCEPT TO THE EXTENT THE COMPANY OTHERWISE DETERMINES.

You agree that in executing this Agreement it shall be effective as a bar to
each and every claim, demand and cause of action released in this Agreement that
you may have against the Company or its affiliates.

You agree that you understand and that you acknowledge the significance and the
consequences of such release. This means that, should you discover any facts
different from what you understood at the time you signed this Agreement; you
will still be barred from making any claims against any of the foregoing people
or entities.

Nothing in this release shall limit your right to testify, assist or participate
in any investigation, hearing or proceeding conducted by the Equal Employment
Opportunity Commission (“EEOC”) or preclude you from filing a charge of
discrimination with the EEOC. In addition, nothing in this release is intended
to prevent, impede or otherwise interfere with your ability and/or right to: (a)
provide truthful testimony if under subpoena to do so or (b) file a claim with
any State or Federal agency or to participate or cooperate in such a matter;
provided, however, that you hereby acknowledge and agree that you cannot recover
any monetary benefits in connection with any such claim.



--------------------------------------------------------------------------------

PLEASE READ CAREFULLY. YOU ARE GIVING UP LEGAL CLAIMS THAT YOU HAVE AGAINST THE
COMPANY BY SIGNING THIS AGREEMENT. THIS OFFER OF COMPENSATION TO YOU WILL EXPIRE
AND NO LONGER BE VALID IF NOT ACCEPTED BY YOU AS SET FORTH ABOVE PRIOR TO MARCH
23, 2012.

 

Sincerely,

/s/ Philip A. Pendergraft

Phil Pendergraft

Chairman



--------------------------------------------------------------------------------

Attachment A

You will be entitled to the use of the remaining miles in your American Airlines
AAirpass account.

You will be entitled to keep your Apple laptop computer. In return, you agree to
erase all Company information currently contained on this computer.



--------------------------------------------------------------------------------

Attachment B

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is entered into as of the 31st day
of January, 2012, by and between Penson Worldwide, Inc., a Delaware corporation
(the “Company”) and Bill Yancey (“Indemnitee”).

RECITALS

A. The Company and Indemnitee recognize the continued difficulty in obtaining
liability insurance for its directors and officers, the significant increases in
the cost of such insurance and the general reductions in the coverage of such
insurance.

B. The Company and Indemnitee further recognize the substantial increase in
corporate litigation in general, subjecting directors and officers to expensive
litigation risks at the same time as the availability and coverage of liability
insurance has been severely limited.

C. In view of the considerations set forth above, the Company desires that
Indemnitee be indemnified by the Company as set forth herein.

NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:

1. Indemnification.

(a) Indemnification of Expenses. The Company will indemnify each Indemnitee to
the fullest extent provided by law, for any and all Expenses (as defined
Section 10(b), including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses), which such
Indemnitee is or becomes legally obligated to pay in connection with any
Proceeding (as defined in Section 10(e)); provided, that in each such case such
Indemnitee has acted in good faith and in a manner, which such Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and, in the case of a criminal proceeding, in addition, had no
reasonable cause to believe that the conduct at issue was unlawful. Subject to
Section 1(b), such payment of Expenses shall be made by the Company as soon as
practicable but in any event no later than thirty (30) days after written demand
by Indemnitee therefor is presented to the Company.

(b) Reviewing Party. Notwithstanding anything to the contrary in Section 1(a)
and 2(a):

(i) the indemnification obligations of the Company under Section 1(a) shall be
subject to the condition that the Reviewing Party (as described in Section 10(f)
hereof) shall not have determined that Indemnitee would not be permitted to be
indemnified under applicable law; and



--------------------------------------------------------------------------------

(ii) the obligation of the Company to make an advance payment of Expenses to
Indemnitee pursuant to Section 2(a) (an “Expense Advance”) shall be subject to
the condition that, if, when and to the extent that the Reviewing Party
determines that Indemnitee would not be permitted to be indemnified under
applicable law, the Company shall be entitled to be reimbursed by Indemnitee
(who hereby agrees to reimburse the Company) for all such amounts theretofore
paid by Company to Indemnitee; provided, however, that if Indemnitee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Reviewing Party that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and Indemnitee shall not be required to reimburse the Company for
any Expense Advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed).

Indemnitee’s obligation to reimburse the Company for any Expense Advance shall
be unsecured and no interest shall be charged thereon. If there has not been a
Change in Control (as defined in Section 10(a) hereof) or if there has been a
Change in Control which has been approved by a majority of the directors of the
Company who were directors immediately prior to the Change in Control (the
“Incumbent Directors”), the Reviewing Party shall be selected by the Board of
Directors of the Company, and if there has been a Change in Control which has
not been approved by a majority of the Incumbent Directors, the Reviewing Party
shall be the Independent Legal Counsel. If there has been no determination by
the Reviewing Party or if the Reviewing Party determines that Indemnitee would
not be permitted to be indemnified in whole or in part under applicable law,
Indemnitee shall have the right to commence litigation seeking an initial
determination by the court or challenging any such determination by the
Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and the Company hereby consents to service of process and to appear in
any such proceeding. Any determination by the Reviewing Party otherwise shall be
conclusive and binding on the Company and Indemnitee.

(c) Contribution. If the indemnification obligations of the Company under
Section 1(a) shall be held by a court of competent jurisdiction for any reason
to be unavailable to Indemnitee in respect of any Expense, then the Company, in
lieu of indemnifying Indemnitee thereunder, shall contribute to the amount paid
or payable by Indemnitee as a result of such Expense (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company and
Indemnitee, or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company and Indemnitee in connection with the action or inaction
which resulted in such Expense, as well as any other relevant equitable
considerations. The Company and Indemnitee agree that it would not be just and
equitable if contribution pursuant to this Section 1(c) were determined by pro
rata or per capita allocation or by any other method of allocation which does
not take account of the equitable considerations referred to in the immediately
preceding paragraph.



--------------------------------------------------------------------------------

(d) Mandatory Payment of Expenses. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise, including, without limitation, the dismissal of an action without
prejudice, in defense of any Proceeding or in the defense of any claim, issue or
matter therein, Indemnitee shall be indemnified against all Expenses incurred by
Indemnitee in connection therewith.

2. Expenses; Indemnification Procedure.

(a) Advancement of Expenses. Subject to the terms and conditions of Section 1(b)
above and to the extent not prohibited by Section 402 of the Sarbanes-Oxley Act
of 2002 (Section 13(k) of the Securities Exchange Act of 1934, as amended), the
Company shall advance all Expenses incurred by Indemnitee. The advances to be
made hereunder shall be paid by the Company to Indemnitee as soon as practicable
but in any event no later than thirty (30) days after written demand by
Indemnitee therefor to the Company.

(b) Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition precedent
to Indemnitee’s right to be indemnified under this Agreement, give the Company
notice in writing as soon as practicable of any Proceeding for which
indemnification will or could be sought under this Agreement. In addition,
Indemnitee shall give the Company such information and cooperation as it may
reasonably require and as shall be within Indemnitee’s power.

(c) No Presumptions; Burden of Proof

(i) For purposes of this Agreement, the termination of any Proceeding by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law. In addition, neither the
failure of the Reviewing Party to have made a determination as to whether
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Reviewing Party that Indemnitee has
not met such standard of conduct or did not have such belief, prior to the
commencement of legal proceedings by Indemnitee to secure a judicial
determination that Indemnitee should be indemnified under applicable law, shall
be a defense to Indemnitee’s claim or create a presumption that Indemnitee has
not met any particular standard of conduct or did not have any particular
belief.

(ii) In connection with any determination by the Reviewing Party or otherwise as
to whether Indemnitee is entitled to be indemnified hereunder, the burden of
proof shall be on the Company to establish that Indemnitee is not so entitled.



--------------------------------------------------------------------------------

(d) Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Proceeding pursuant to Section 2(b) hereof, the Company has
liability insurance in effect which may cover such Proceeding, the Company shall
give prompt notice of the commencement of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of Indemnitee, all amounts payable as a result of such action,
suit, proceeding, inquiry or investigation in accordance with the terms of such
policies.

(e) Selection of Counsel. In the event the Company shall be obligated hereunder
to pay the Expenses of a Proceeding, the Company shall be entitled to assume the
defense of such Proceeding with counsel approved by Indemnitee, which approval
shall not be unreasonably withheld, upon the delivery to Indemnitee of written
notice of its election so to do. After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same Proceeding;
provided that, (i) Indemnitee shall have the right to employ Indemnitee’s
counsel in any such Proceeding at Indemnitee’s expense and (ii) if (A) the
employment of counsel by Indemnitee has been previously authorized by the
Company, (B) Indemnitee shall have reasonably concluded that there is a conflict
of interest between the Company and Indemnitee in the conduct of any such
defense, or (C) the Company shall not continue to retain such counsel to defend
such Proceeding, then the fees and expenses of Indemnitee’s counsel shall be at
the expense of the Company. The Company shall have the right to conduct such
defense as it sees fit in its sole discretion, provided that the Company has the
right to settle any claim against Indemnitee only with the consent of
Indemnitee, which shall not be unreasonably withheld.

3. Additional Indemnification Rights; Nonexclusivity

(a) Scope. The Company hereby agrees to indemnify Indemnitee to the fullest
extent permitted by law, notwithstanding that such indemnification is not
specifically authorized by the other provisions of this Agreement, the Company’s
Certificate of Incorporation, the Company’s Bylaws or by statute. In the event
of any change after the date of this Agreement in any applicable law, statute or
rule which expands the right of a Delaware corporation to indemnify a member of
its board of directors or an officer, employee, agent or fiduciary, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits afforded by such change. In the event of any change in any
applicable law, statute or rule which narrows the right of a Delaware
corporation to indemnify a member of its board of directors or an officer,
employee, agent or fiduciary, such change, to the extent not otherwise required
by such law, statute or rule to be applied to this Agreement, shall have no
effect on this Agreement or the parties’ rights and obligations hereunder.

(b) Nonexclusivity. The indemnification and advancement of Expenses provided by
this Agreement shall be in addition to any rights to which Indemnitee may be
entitled under the Company’s Certificate of Incorporation, its Bylaws, any
agreement, any vote of stockholders or disinterested directors, the General
Corporation Law of the State of Delaware, or otherwise.



--------------------------------------------------------------------------------

4. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Proceeding against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, Certificate of Incorporation, Bylaw or otherwise)
of the amounts otherwise indemnifiable hereunder.

5. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses incurred in connection with any Proceeding, but not, however, for all
of the total amount thereof, the Company shall nevertheless indemnify Indemnitee
for the portion of such Expenses to which Indemnitee is entitled.

6. Mutual Acknowledgement. Both the Company and Indemnitee acknowledge that in
certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers, employees, agents or
fiduciaries under this Agreement or otherwise. Indemnitee understands and
acknowledges that the Company has undertaken and may be required in the future
to undertake with the Securities and Exchange Commission to submit the question
of indemnification to a court in certain circumstances for a determination of
the Company’s right under public policy to indemnify Indemnitee.

7. Maintenance of Liability Insurance

(a) The Company hereby covenants and agrees that, as long as Indemnitee
continues to serve as an officer of the Company and thereafter as long as
Indemnitee may be subject to any Proceeding, the Company, subject to
subsection (c) below, shall maintain in full force and effect Directors’ and
Officers’ liability insurance (“D&O Insurance”) in reasonable amounts from
established and reputable insurers.

(b) In all D&O Insurance policies, Indemnitee shall be named as an insured in
such a manner as to provide Indemnitee the same rights and benefits as are
accorded to the most favorably insured of the Company’s Directors and Officers.

(c) Notwithstanding the foregoing, the Company shall have no obligation to
obtain or maintain D&O Insurance if the Board of Directors of the Company
determines in good faith that such insurance is not reasonably available, the
premium costs for such insurance are disproportionate to the amount of coverage
provided, the coverage provided by such insurance is so limited by exclusions
that it provides an insufficient benefit, or Indemnitee is covered by similar
insurance maintained by a subsidiary of the Company.



--------------------------------------------------------------------------------

8. Exceptions. Notwithstanding anything to the contrary herein, the Company
shall not be obligated pursuant to the terms of this Agreement:

(a) Claims Excluded Under Section 145 of the Delaware General Corporation Law.
To indemnify Indemnitee with respect to any Proceeding if (i) Indemnitee did not
act in good faith or in a manner reasonably believed by such Indemnitee to be
in, or not opposed to, the best interests of the Company with respect to such
Proceeding, (ii) with respect to any Proceeding that is a criminal action or
proceeding, Indemnitee had reasonable cause to believe Indemnitee’s conduct was
unlawful, (iii) Indemnitee shall have been adjudged to be liable to the Company
with respect to such Proceeding, except to the extent the Delaware Court of
Chancery or the court in which such action was brought shall permit
indemnification as provided in Section 145(b) of the Delaware General
Corporation Law or (iv) otherwise prohibited by applicable law;

(b) Proceedings Initiated by Indemnitee. To indemnify or advance Expenses to
Indemnitee with respect to Proceedings initiated or brought voluntarily by
Indemnitee and not by way of defense, except (i) with respect to any Proceeding
(x) brought to establish or enforce a right to indemnification or advancement of
Expenses under this Agreement, or any other agreement, or insurance policy, or
Certificate of Incorporation or Bylaws, now or hereafter in effect relating to
any Proceeding, or (y) specifically authorized by the Board of Directors, or
(ii) as otherwise required under Section 145 of the Delaware General Corporation
Law, regardless of whether Indemnitee ultimately is determined to be entitled to
such indemnification, advance expense payment or insurance recovery, as the case
may be;

(c) Claims Under Section 16(b). To indemnify Indemnitee for Expenses, judgments,
fines or penalties sustained in any proceeding for an accounting of profits
arising from the purchase and sale by Indemnitee of securities of the Company in
violation of Section 16(b) of the Securities Exchange Act of 1934, as amended,
rules and regulations promulgated thereunder, or any similar provisions of any
federal, state or local statute; or

(d) Lack of Good Faith. To indemnify Indemnitee for any expenses incurred by
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by Indemnitee in such proceeding was not
made in good faith or was frivolous.

9. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of three (3) years from the date of accrual
of such cause of action, and any claim or cause of action of the Company shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such three-year period; provided, however, that if any
shorter period of limitations is otherwise applicable to any such cause of
action, such shorter period shall govern.



--------------------------------------------------------------------------------

10. Construction of Certain Phrases.

(a) For purposes of this Agreement a “Change in Control” shall be deemed to have
occurred if (i) any “person” (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended), other than a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or a corporation owned directly or indirectly by the stockholders of the Company
in substantially the same proportions as their ownership of stock of the
Company, (A) who is or becomes the beneficial owner, directly or indirectly, of
securities of the Company representing 10% or more of the combined voting power
of the Company’s then outstanding Voting Securities, increases his beneficial
ownership of such securities by 5% or more over the percentage so owned by such
person, or (B) becomes the “beneficial owner” (as defined in Rule 13d-3 under
said Act), directly or indirectly, of securities of the Company representing
more than 20% of the total voting power represented by the Company’s then
outstanding Voting Securities, (ii) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Company and any new director whose election by the Board of
Directors or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof, or (iii) the stockholders of the Company approve
a merger or consolidation of the Company with any other corporation other than a
merger or consolidation which would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
transactions) all or substantially all of the Company’s assets.

(b) For purposes of this Agreement, “Expense” shall include any and all expenses
(including attorneys’ fees and all other costs, expenses and obligations
incurred in connection with investigating, defending, being a witness in or
participating in (including on appeal), or preparing to defend, be a witness in
or participate in, a Proceeding), judgments, fines, penalties and amounts paid
in settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) of a Proceeding, and any federal,
state, local or foreign taxes imposed on Indemnitee as a result of the actual or
deemed receipt of any payments under this Agreement.

(c) For purposes of this Agreement, “Independent Legal Counsel” shall mean an
attorney or firm of attorneys who shall not have otherwise performed services
for the Company or Indemnitee within the last three years (other than with
respect to matters concerning the rights of Indemnitee under this Agreement, or
of other



--------------------------------------------------------------------------------

indemnitees under similar indemnity agreements). Independent Legal Counsel shall
be selected as follows: (i) by a majority of the Disinterested Directors if
there has not been a Change in Control or there has been a Change in Control
which has been approved by a majority of the Incumbent Directors; or (ii) by
Indemnitee, subject to the approval by a majority of the Disinterested Directors
(which shall not be unreasonably withheld), if there has been a Change in
Control which has not been approved by a majority of the Incumbent Directors.
The Company agrees to pay the reasonable fees of the Independent Legal Counsel,
regardless of which party selects the Independent Legal Counsel.

(d) For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, officer, employee, agent or fiduciary of the Company which
imposes duties on, or involves services by, such director, officer, employee,
agent or fiduciary with respect to an employee benefit plan, its participants or
its beneficiaries.

(e) For purposes of this Agreement, “Proceeding” shall mean any threatened,
pending or completed action, suit, proceeding or alternative dispute resolution
mechanism, or any hearing, inquiry or investigation that Indemnitee in good
faith believes might lead to the institution of any such action, suit,
proceeding or alternative dispute resolution mechanism, whether brought by or in
the right of the Company or otherwise, and whether civil, criminal,
administrative, investigative or other, in which Indemnitee was or is or becomes
a party to or witness or other participant in, or is threatened to be made a
party to or witness or other participant by reason of (or arising in part out
of) any event or occurrence related to the fact that Indemnitee is or was a
director, officer, employee, agent or fiduciary of the Company, or any
subsidiary of the Company, or is or was serving at the request of the Company as
a director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, trust or other enterprise, or by reason of any
action or inaction on the part of Indemnitee while serving in such capacity
(including, without limitation, rendering any written statement that is a
Required Statement or is made to another officer or employee of the Company to
support a Required Statement).

(f) For purposes of this Agreement, a “Reviewing Party” shall mean (i) the Board
of Directors acting by a majority vote of the directors who are not and were not
parties to the Proceeding in respect of which indemnification is being sought
(the “Disinterested Directors”), (ii) a committee of some or all of the
Disinterested Directors designated by a majority vote of the Disinterested
Directors, or (iii) Independent Legal Counsel.

(g) For purposes of this Agreement, a “Required Statement” shall mean a written
statement of a person that is required to be, and is, filed with the SEC
regarding the design, adequacy or evaluation of the Company’s internal controls
or the accuracy, sufficiency or completeness of reports or statements filed by
the Company with the SEC pursuant to federal law and/or administrative
regulations, including without limitation, the certifications contemplated by
Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, as amended, or any rule
or regulation promulgated pursuant thereto.



--------------------------------------------------------------------------------

(h) For purposes of this Agreement, “Voting Securities” shall mean any
securities of the Company that vote generally in the election of directors.

11.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

12.Binding Effect; Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns (including with respect to the Company, any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business and/or assets of the Company), and with
respect to Indemnitee, spouses, heirs, and personal and legal representatives.
The Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all, substantially all, or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession or
assignment had taken place. This Agreement shall continue in effect with respect
to any Proceeding regardless of whether Indemnitee continues to serve as a
director, officer, employee, agent or fiduciary of the Company or of any other
enterprise at the Company’s request.

13. Attorneys’ Fees. In the event that any action is instituted by Indemnitee
under this Agreement or under any liability insurance policies maintained by the
Company to enforce or interpret any of the terms hereof or thereof, Indemnitee
shall be entitled to be paid all expenses incurred by Indemnitee with respect to
such action, regardless of whether Indemnitee is ultimately successful in such
action, and shall be entitled to the advancement of such expenses with respect
to such action, unless, as a part of such action, a court of competent
jurisdiction over such action determines that each of the material assertions
made by Indemnitee as a basis for such action was not made in good faith or was
frivolous. In the event of an action instituted by or in the name of the Company
under this Agreement to enforce or interpret any of the terms of this Agreement,
Indemnitee shall be entitled to be paid all expenses incurred by Indemnitee in
defense of such action (including costs and expenses incurred with respect to
Indemnitee counterclaims and cross-claims made in such action), and shall be
entitled to the advancement of such expenses with respect to such action,
unless, as a part of such action, a court having jurisdiction over such action
determines that each of Indemnitee’s material defenses to such action was not
made in good faith or was frivolous.

14. Notice. All notices and other communications required or permitted hereunder
shall be in writing, shall be effective when given, and shall in any event be
deemed to be given (a) five (5) days after deposit with the U.S. Postal Service
or other applicable postal service, if delivered by first class mail, postage
prepaid, (b) upon delivery, if delivered by hand, (c) one (1) business day after
the business day of deposit with Federal Express or similar overnight courier,
freight prepaid, or (d) one (1) day after the business day of delivery by
facsimile transmission, if delivered by facsimile transmission, with copy by
first class mail, postage prepaid, and shall be addressed if to Indemnitee, at
Indemnitee’s address as set forth beneath Indemnitee’s signature to this
Agreement and if to the Company at the address of its principal corporate
offices (attention: Secretary) or at such other address as a party may designate
by ten days’ advance written notice to the other party hereto.



--------------------------------------------------------------------------------

15.Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitations, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

16. Choice of Law. This Agreement shall be governed by and its provisions
construed and enforced in accordance with the laws of the State of Delaware, as
applied to contracts between Delaware residents, entered into and to be
performed entirely within the State of Delaware, without regard to the conflict
of laws principles thereof.

17. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights.

18. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

19. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto.

20.No Construction as Employment Agreement. Nothing contained in this Agreement
shall be construed as giving Indemnitee any right to be retained in the employ
of the Company or any of its subsidiaries.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

PENSON WORLDWIDE, INC.

/s/ Philip A. Pendergraft

By: Philip A. Pendergraft

Title: Chief Executive Officer Address of Principal Corporate Office: 1700
Pacific Avenue, Suite 1400 Dallas, TX 75201

 

AGREED TO AND ACCEPTED BY:

Signature: /s/ Bill Yancey

Name: Bill Yancey

Address: 2701 Highgrove Ct.

        Colleyville, Texas 76034



--------------------------------------------------------------------------------

ACCEPTANCE OF AGREEMENT AND RELEASE

I acknowledge that I have carefully read this Agreement and understand all of
its terms, including the full and final release of claims set forth above. I
further acknowledge that I have voluntarily entered into this Agreement, that I
have not relied upon any representation or statement, whether written or oral,
not set forth in this Agreement and that I have been encouraged and given the
opportunity to consult with an attorney regarding this Agreement.

By executing this Agreement, I agree to be bound by and comply with each and
every term of this Agreement. Pursuant to the terms of this Agreement,
therefore, and in consideration of the benefits described in this Agreement and
for other good and valuable consideration, I hereby release and forever
discharge the Company from all potential claims as more fully described above.

 

By: /s/ Bill Yancey

Name: Bill Yancey

Date: Jan 31, 2012

SUBSCRIBED AND SWORN TO before me on this 1st day of February, 2012.

 

/s/ Sharon R. Ray

Notary Public, in and for

the State of Texas

My Commission Expires:

June 29, 2013